Case: 19-50438      Document: 00515331477         Page: 1    Date Filed: 03/04/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                          FILED
                                                                       March 4, 2020
                                    No. 19-50438
                                                                       Lyle W. Cayce
                                  Summary Calendar                          Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

GREGORIO GARCIA, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:18-CR-485-1


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM:*
       Gregorio Garcia, Jr. appeals his bench-trial conviction for conspiracy to
transport illegal aliens. On appeal, he contends that the evidence was
insufficient for conviction because there was no evidence of an agreement
between himself and any other individual to transport the illegal aliens.
       In reviewing a bench-trial conviction, we view the evidence in the light
most favorable to the Government and defer to reasonable inferences drawn


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50438     Document: 00515331477       Page: 2   Date Filed: 03/04/2020


                                   No. 19-50438

by the district court. United States v. Esparza, 678 F.3d 389, 392 (5th Cir.
2012). The focus of our review is on “whether the finding of guilt is supported
by substantial evidence, i.e., evidence sufficient to justify the trial judge, as the
trier of fact, in concluding beyond a reasonable doubt that the defendant is
guilty.” Id. (internal quotations marks and citation omitted).
      Here, there was sufficient evidence in the record to establish that Garcia
came to an agreement with one or more people regarding the transportation of
illegal aliens. See id. Garcia drove in tandem with the black Camaro driven
by Monica Benavidez on February 20, 2018; both vehicles were registered to
“A. Benavidez”; Garcia stated that the white F-150 pickup truck was given to
him by Benavidez; and the cell phone found in the F-150 appeared to belong to
Benavidez. Garcia performed several U-turns on Farm-to-Market Road 117
while driving, as though he were looking for something or someone, and two of
the illegal aliens were told by relatives or people involved in the smuggling
operation that they would be picked up on February 20 on FM 117 by an older
white truck.
      AFFIRMED.




                                         2